DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/10/2021 and 01/12/2022 have been entered.

Claim Status
Claims 1-18 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 12/10/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1, 8, 16, 17, 18 are objected to because of the following reasons:
For claim 1, the term “or and” in the limitation “(a) a repetition factor that defines a number of repetitions across subframes for the Message 3 uplink communication, or and (b) Transmission Time Interval (TTI) information for the Message 3 uplink communication;” is unclear.
For claim 8, the term “or and” in the limitation “(a) a repetition factor that defines a number of repetitions across subframes for the Message 3 UL communication, or and (b) Transmission Time Interval (TTI) information for the Message 3 UL communication;” is unclear.
For claim 16, the term “or and” in the limitation “(a) a repetition factor that defines a number of repetitions across subframes for the Message 3 uplink communication, or and (b) Transmission Time Interval (TTI) information for the Message 3 uplink communication;” is unclear.
For claim 17, the term “or and” in the limitation “(a) a repetition factor that defines a number of repetitions across subframes for the Message 3 UL communication, or and (b) Transmission Time Interval (TTI) information for the Message 3 UL communication;” is unclear.
For claim 18, the claim mentions “repetition factors” (plural) while claim 1 which claim 18 depends on only mention “repetition factor” (singular).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, “Random access for Rel-13 low complexity and enhanced coverage UEs” in view of Hsu, US 2010/0322096 and Huawei, “Consideration on RACH procedure in coverage enhancement” and Zhang, US 2017/0245250.

For claim 1. Ericsson teaches: A method of operating a wireless terminal, the method comprising: 
transmitting a random access preamble of a random access procedure from the wireless terminal to a node of a radio access network (RAN); (Ericsson, section 2.1, section 2.2, fig 1, “Example of random access procedure with coverage enhancements”; UE transmits preamble to eNB) 
and after transmitting the random access preamble, receiving a random access response (RAR) of the random access procedure from the node of the radio access network, (Ericsson, section 2.1, section 2.2, fig 1, UE receives RAR from eNB)
wherein the random access response includes an Uplink (UL) grant for a Message 3 uplink communication of the random access procedure, (Ericsson, section 2.1, section 2.2, fig 1, RAR includes 
wherein the UL grant includes: a time domain configuration associated with the Message 3 uplink communication, wherein the time domain configuration includes: (a) a repetition factor that defines a number of repetitions across subframes for the Message 3 uplink communication, (Ericsson, section 2.1, section 2.2, fig 1, Msg3 grant includes repetition factor; also see section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the random access response includes information defining at least one of a time or frequency location associated with the Message 3 uplink communication, (Ericsson, section 2.1, section 2.2, fig 1, section 2.3, “The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
the method further comprising: providing transmission of the Message 3 uplink communication based on the information defining the at least one of the time or the frequency location from the random access response, wherein information defining the at least one of the time or the frequency location defines at least one of a time or frequency location in a subframe for the Message 3 uplink communication. (Ericsson, section 2.1, section 2.2, fig 1, UE transmits Msg3 to eNB based on Msg3 grant and repetition factor; section 2.3, “The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
Ericsson doesn’t teach: or and (b) Transmission Time Interval (TTI) information for the Message 3 uplink communication.
Hsu from the same or similar fields of endeavor teaches: or and (b) Transmission Time Interval (TTI) information for the Message 3 uplink communication (Hsu, paragraph 59, “In this embodiment, the UL grant indicates the format of a message 3 by carrying information of frequency, TTI and modulation and coding scheme (MCS).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hsu into Ericsson, since Ericsson suggests a technique for communicating UL grant for Msg3, and Hsu suggests the beneficial way of including information such as frequency, TTI, MCS into such UL grant to indicate the format of such Msg3 (Hsu, paragraph 59) in the analogous art of communication.
Ericsson also doesn’t teach: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes at least one of: a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband, or a frequency hopping configuration of the Message 3 uplink communication, 
Huawei from the same or similar fields of endeavor teaches: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes at least one of: a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband, or a frequency hopping configuration of the Message 3 uplink communication, (Huawei, section 2.3, “In normal coverage scenario, the UL grant of Msg3 is carried in RAR. The current 20 bits UL grant in RAR is for 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huawei into Ericsson and Hsu, since Ericsson suggests a technique for communicating UL grant for Msg3, and Huawei suggests the beneficial way of including into such UL grant information such as hopping flag, narrowband indication and resource indication within the narrowband so that allocation information of Msg3 can be deduced from UL grant (Huawei, section 2.3) in the analogous art of communication.
Ericsson also doesn’t teach: and wherein the random access response further includes configuration information of a control channel for a Message 4 downlink communication.
Zhang from the same or similar fields of endeavor teaches: and wherein the random access response further includes configuration information of a control channel for a Message 4 downlink communication. (Zhang, fig 2, paragraph 232-253, “sending, by the base station device, the random access response message, and adding indication information to the random access response message, where the indication information includes the configuration information of the first physical downlink control channel. In an optional implementation manner, the first physical downlink control channel is 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhang into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Zhang suggests the beneficial way of including into such random access response configuration information of a physical downlink control channel of the random access contention resolution message Msg4 to allow scheduling 

For claim 2. Ericsson, Hsu, Huawei and Zhang disclose all the limitations of Claim 1 and Ericsson and Huawei further teach: wherein the information defining the at least one of the time or the frequency location defines one or more of the following: (a) a starting subframe among a set of subframes that carries the Message 3 uplink transmission; (b) a number of repetitions across subframes for carrying the Message 3 uplink transmission; (c) a frequency location in a subframe for the Message 3 uplink transmission, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs occupied by the Message 3 uplink transmission; (e) a resource block allocation information of the Message 3 uplink transmission; or (f) a frequency hopping configuration of the Message 3 uplink transmission. (Ericsson, section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level. See Figure 1. The exact contents of Msg3 grant are up to RAN1 to decide… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”; Huawei, section 2.3, “In normal coverage scenario, the UL grant of Msg3 is carried in RAR. The current 20 bits UL grant in RAR is for Msg3 scheduling and includes the following fields [3]: - Hopping flag – 1 bit - Fixed size resource block assignment – 10 bits - Truncated modulation and coding scheme – 4 bits - TPC command for scheduled PUSCH – 3 bits - UL delay – 1 bit - CSI request – 1 bit. Hopping flag: 1 bit Hopping flag field can be used to switch on/off Msg3 hopping. Further, to indicate Msg3 hopping configuration, 2 bits can be considered for hopping indication. Resource allocation: If the narrowband of Msg3 transmission is implicitly determined by Tx-Rx frequency space or has the same narrowband of preamble transmission, no narrowband indication is needed. Otherwise, maximum 4 bits 

For claim 3. Ericsson, Hsu, Huawei and Zhang disclose all the limitations of Claim 1 and Ericsson and Zhang further teach: wherein the method further comprises: receiving the control channel associated with the Message 4 downlink communication based on the configuration information; (Zhang, fig 2, paragraph 232-253, “sending, by the base station device, the random access response message, and adding indication information to the random access response message, where the indication information includes the configuration information of the first physical downlink control channel. In an optional implementation manner, the first physical downlink control channel is used to schedule a random access contention resolution message Msg4, that is, the indication information carried in the random access response message includes configuration information of a physical downlink control channel of the random access contention resolution message Msg4… S202: Send the first physical downlink control channel according to the configuration information of the first physical downlink control channel.”; also see fig 6, paragraph 343-364 for perspective of UE, “receiving, by the user equipment, the random access response message, and obtaining indication information carried in the random access response message, where the indication information includes the configuration information of the first physical downlink control channel. In an optional implementation manner, the first physical downlink control channel is used to schedule a random access contention resolution message Msg4, that is, the indication information carried in the random access response message includes configuration information of a physical downlink control channel of the random access 
and receiving the Message 4 downlink communication from the node based on the control channel. (Ericsson, section 2.1, section 2.2, fig 1, UE receives Msg4 on M-PDCCH+PDSCH; section 2.3, “After Msg3, the eNB replies with Msg4, the final message in the initial random access procedure, resolving possible contention. Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4. Moreover, M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location… Proposal 9 M-PDCCHs related to Msg3 and Msg4 use the same repetition factor and frequency location. Proposal 10 Msg4 repetition factor and location is signalled in DCI in M-PDCCH.”)

For claim 4. Ericsson, Hsu, Huawei and Zhang disclose all the limitations of Claim 3 and Ericsson and Zhang further teach: wherein the configuration information includes at least one of a time or frequency resource definition that provides one or more of the following: (a) a starting subframe among a set of subframes that carries the control channel associated with the Message 4 downlink communication; (b) a number of repetitions across subframes for carrying the control channel; (c) a frequency location in a subframe for the control channel, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs that are used for the control channel; (e) a resource block assignment information of the control channel; or (f) a frequency hopping configuration of the control channel. (Ericsson, section 2.1, section 2.2, fig 1, UE receives Msg4 on M-PDCCH+PDSCH; section 2.3, “After Msg3, the eNB replies with Msg4, the final message in the initial random access procedure, resolving possible contention. Msg4 is a unicast transmission, currently 

For claim 7. Ericsson, Hsu, Huawei and Zhang disclose all the limitations of Claim 1 and Ericsson further teaches: wherein at least one of transmitting the random access preamble comprises transmitting the random access preamble via a physical random access channel (PRACH), or receiving the random access response comprises receiving the random access response via a physical downlink shared channel (PDSCH). (Ericsson, section 2.1, section 2.2, fig 1, UE transmits preamble to eNB via PRACH, UE receives RAR via PDSCH)

For claim 8. Ericsson teaches: A method of operating a node of a radio access network (RAN) the method comprising: 
receiving a random access preamble of a random access procedure from a wireless terminal; (Ericsson, section 2.1, section 2.2, fig 1, “Example of random access procedure with coverage enhancements”; eNB receives preamble from UE)
and responsive to receiving the random access preamble, transmitting a random access response (RAR) of the random access procedure to the wireless terminal, (Ericsson, section 2.1, section 2.2, fig 1, eNB transmits RAR to UE)
wherein the random access response includes an uplink (UL) grant for a Message 3 UL communication of the random access procedure, (Ericsson, section 2.1, section 2.2, fig 1, RAR includes Msg3 grant; also see section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the UL grant includes: a time domain configuration associated with the Message 3 uplink communication, wherein the time domain configuration includes:(a) a repetition factor that defines a number of repetitions across subframes for the Message 3 UL communication, (Ericsson, section 2.1, section 2.2, fig 1, Msg3 grant includes repetition factor; also see section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the random access response includes information defining at least one of a time or frequency location associated with a Message 3 uplink communication, (Ericsson, section 2.1, section 2.2, fig 1, section 2.3, “The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
the method further comprising: receiving a Message 3 uplink communication based on the information defining the at least one of the time or the frequency location from the random access 
Ericsson doesn’t teach: or and (b) Transmission Time Interval (TTI) information for the Message 3 UL communication.
Hsu from the same or similar fields of endeavor teaches: or and (b) Transmission Time Interval (TTI) information for the Message 3 UL communication (Hsu, paragraph 59, “In this embodiment, the UL grant indicates the format of a message 3 by carrying information of frequency, TTI and modulation and coding scheme (MCS).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hsu into Ericsson, since Ericsson suggests a technique for communicating UL grant for Msg3, and Hsu suggests the beneficial way of including information such as frequency, TTI, MCS into such UL grant to indicate the format of such Msg3 (Hsu, paragraph 59) in the analogous art of communication.
Ericsson also doesn’t teach: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes at least one of: a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband; or a frequency hopping configuration of the Message 3 uplink communication, 
Huawei from the same or similar fields of endeavor teaches: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huawei into Ericsson and Hsu, since Ericsson suggests a technique for communicating UL grant for Msg3, and Huawei suggests the beneficial way of including into such UL grant information such as hopping flag, narrowband indication and resource indication within the narrowband so that allocation information of Msg3 can be deduced from UL grant (Huawei, section 2.3) in the analogous art of communication.
Ericsson also doesn’t teach: and wherein the random access response further includes configuration information of a control channel for a Message 4 downlink communication.
Zhang from the same or similar fields of endeavor teaches: and wherein the random access response further includes configuration information of a control channel for a Message 4 downlink communication. (Zhang, fig 2, paragraph 232-253, “sending, by the base station device, the random access response message, and adding indication information to the random access response message, where the indication information includes the configuration information of the first physical downlink control channel. In an optional implementation manner, the first physical downlink control channel is used to schedule a random access contention resolution message Msg4, that is, the indication information carried in the random access response message includes configuration information of a physical downlink control channel of the random access contention resolution message Msg4… S202: Send the first physical downlink control channel according to the configuration information of the first physical downlink control channel.”; also see fig 6, paragraph 343-364 for perspective of UE, “receiving, by the user equipment, the random access response message, and obtaining indication information carried in the random access response message, where the indication information includes the configuration information of the first physical downlink control channel. In an optional implementation manner, the first physical downlink control channel is used to schedule a random access contention resolution message Msg4, that is, the indication information carried in the random access response message includes configuration information of a physical downlink control channel of the random access contention resolution message Msg4… S602: Receive the first physical downlink control channel according to the configuration information of the first physical downlink control channel.”; more details about configuration information in paragraph 190-192, “configuration information of the physical downlink control channel may indicate a transmission manner of the physical downlink control channel, or a manner of transmitting data of the physical downlink control channel on the physical downlink control channel, for example, a location of a resource used for transmission and a quantity of resources used for transmission, a scrambling sequence used for transmission”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhang into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Zhang suggests the beneficial way of including into such random access response configuration information of a physical downlink control channel of the random access contention resolution message Msg4 to allow scheduling of a random access contention resolution message Msg4 (Zhang, paragraph 237, 348) in the analogous art of communication.

For claim 9. Ericsson, Hsu, Huawei and Zhang disclose all the limitations of Claim 8 and Ericsson and Huawei further teach: wherein the information defining the at least one of the time or the frequency location defines one or more of the following: (a) a starting subframe among a set of subframes that carries the Message 3 uplink transmission; (b) a number of repetitions across subframes for carrying the Message 3 uplink transmission; (c) a frequency location in a subframe for the Message 3 uplink transmission, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs occupied by the Message 3 uplink transmission; (e) a resource block allocation information of the Message 3 uplink transmission; or (f) a frequency hopping configuration of the Message 3 uplink transmission. (Ericsson, section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level. See Figure 1. The exact contents of Msg3 grant are up to RAN1 to decide… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”; Huawei, section 2.3, “In normal coverage scenario, the UL grant of Msg3 is carried in RAR. The current 20 bits UL grant in RAR is for Msg3 scheduling and includes the following fields [3]: - Hopping flag – 1 bit - Fixed size resource block assignment – 10 bits - Truncated modulation and coding 

For claim 10. Ericsson, Hsu, Huawei and Zhang disclose all the limitations of Claim 8 and Ericsson and Zhang further teach: wherein the method further comprises: transmitting the control channel associated with the Message 4 downlink communication to the wireless terminal based on the configuration information; (Zhang, fig 2, paragraph 232-253, “sending, by the base station device, the random access response message, and adding indication information to the random access response message, where the indication information includes the configuration information of the first physical downlink control channel. In an optional implementation manner, the first physical downlink control channel is used to schedule a random access contention resolution message Msg4, that is, the indication information carried in the random access response message includes configuration information of a physical downlink control channel of the random access contention resolution message Msg4… S202: Send the first physical downlink control channel according to the configuration information of the first physical downlink control channel.”; also see fig 6, paragraph 343-364 for perspective of UE, “receiving, by the user equipment, the random access response message, and obtaining indication information carried in the random access response message, where the indication information includes the 
and transmitting the Message 4 downlink communication to the wireless terminal based on the control channel. (Ericsson, section 2.1, section 2.2, fig 1, UE receives Msg4 on M-PDCCH+PDSCH; section 2.3, “After Msg3, the eNB replies with Msg4, the final message in the initial random access procedure, resolving possible contention. Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4. Moreover, M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location… Proposal 9 M-PDCCHs related to Msg3 and Msg4 use the same repetition factor and frequency location. Proposal 10 Msg4 repetition factor and location is signalled in DCI in M-PDCCH.”)

For claim 11. Ericsson, Hsu, Huawei and Zhang disclose all the limitations of Claim 10 and Ericsson and Zhang further teach: wherein the configuration information includes at least one of a time or frequency resource definition that provides one or more of the following: (a) a starting subframe among a set of subframes that carries the control channel associated with the Message 4 downlink communication; (b) a number of repetitions across subframes for carrying the control channel; (c) a frequency location in a subframe for the control channel, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs that are used for the control channel; 

For claim 15. Ericsson, Hsu, Huawei and Zhang disclose all the limitations of Claim 8 and Ericsson further teaches: wherein at least one of receiving the random access preamble comprises receiving the random access preamble via a physical random access channel (PRACH), or wherein transmitting the random access response comprises transmitting the random access response via a physical downlink shared channel (PDSCH). (Ericsson, section 2.1, section 2.2, fig 1, UE transmits preamble to eNB via PRACH, UE receives RAR via PDSCH)

For claim 16
a transceiver configured to provide wireless communication with a node of a radio access network (RAN); and a processor coupled with the transceiver, wherein the processor is configured to transmit communications to the node through the transceiver and to receive communications from the node through the transceiver, (Ericsson, section 2.1, section 2.2, fig 1, implicit that UE includes processor, and transceiver for communicating with eNB) and wherein the processor  is configured to: 
transmit a random access preamble of a random access procedure through the transceiver to a node of a radio access network (RAN); (Ericsson, section 2.1, section 2.2, fig 1, “Example of random access procedure with coverage enhancements”; UE transmits preamble to eNB)
and receive a random access response (RAR) of the random access procedure from the node of the radio access network through the transceiver after transmitting the random access preamble, (Ericsson, section 2.1, section 2.2, fig 1, UE receives RAR from eNB)
wherein the random access response includes an Uplink (UL) grant for a Message 3 uplink communication of the random access procedure, (Ericsson, section 2.1, section 2.2, fig 1, RAR includes Msg3 grant; also see section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the UL grant includes: a time domain configuration associated with the Message 3 uplink communication, wherein the time domain configuration includes (a) a repetition factor that defines a number of repetitions across subframes for the Message 3 uplink communication, (Ericsson, section 2.1, section 2.2, fig 1, Msg3 grant includes repetition factor; also see section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could 
wherein the random access response includes information defining at least one of a time or frequency location associated with the Message 3 uplink communication, (Ericsson, section 2.1, section 2.2, fig 1, section 2.3, “The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the processor is further configured to: provide transmission of the Message 3 uplink communication through the transceiver based on the information defining the at least one of the time or the frequency location from the random access response, wherein information defining the at least one of the time or the frequency location defines at least one of a time or frequency location in a subframe for the Message 3 uplink communication. (Ericsson, section 2.1, section 2.2, fig 1, UE transmits Msg3 to eNB based on Msg3 grant and repetition factor; section 2.3, “The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
Ericsson doesn’t teach: or and (b) Transmission Time Interval (TTI) information for the Message 3 uplink communication.
Hsu from the same or similar fields of endeavor teaches: or and (b) Transmission Time Interval (TTI) information for the Message 3 uplink communication (Hsu, paragraph 59, “In this embodiment, the UL grant indicates the format of a message 3 by carrying information of frequency, TTI and modulation and coding scheme (MCS).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hsu into Ericsson, since Ericsson suggests a technique for communicating UL grant for Msg3, and Hsu suggests the beneficial way of including information such as frequency, TTI, MCS into such UL grant to indicate the format of such Msg3 (Hsu, paragraph 59) in the analogous art of communication.
Ericsson also doesn’t teach: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes at least one of: a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband, or a frequency hopping configuration of the Message 3 uplink communication 
Huawei from the same or similar fields of endeavor teaches: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes at least one of: a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband, or a frequency hopping configuration of the Message 3 uplink communication, (Huawei, section 2.3, “In normal coverage scenario, the UL grant of Msg3 is carried in RAR. The current 20 bits UL grant in RAR is for Msg3 scheduling and includes the following fields [3]: - Hopping flag – 1 bit - Fixed size resource block assignment – 10 bits - Truncated modulation and coding scheme – 4 bits - TPC command for scheduled PUSCH – 3 bits - UL delay – 1 bit - CSI request – 1 bit. Hopping flag: 1 bit Hopping flag field can be used to switch on/off Msg3 hopping. Further, to indicate Msg3 hopping configuration, 2 bits can be considered for hopping indication. Resource allocation: If the narrowband of Msg3 transmission is implicitly determined by Tx-Rx frequency space or has the same narrowband of preamble transmission, no narrowband indication is needed. Otherwise, maximum 4 bits are needed to indicate the narrowband within 20MHz system bandwidth. For the resource indication within the narrowband, it is preferred that one PRB is used for Msg3 transmission to obtain PSD boosting gain. Therefore, 3 bits can be used to indicate the specific PRB allocation within the narrowband.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huawei into Ericsson and Hsu, since Ericsson suggests a technique for communicating UL grant for Msg3, and Huawei suggests the beneficial way of including into such UL grant information such as hopping flag, narrowband indication and resource indication within the narrowband so that allocation information of Msg3 can be deduced from UL grant (Huawei, section 2.3) in the analogous art of communication.
Ericsson also doesn’t teach: and wherein the random access response further includes configuration information of a control channel for a Message 4 downlink communication.
Zhang from the same or similar fields of endeavor teaches: and wherein the random access response further includes configuration information of a control channel for a Message 4 downlink communication. (Zhang, fig 2, paragraph 232-253, “sending, by the base station device, the random access response message, and adding indication information to the random access response message, where the indication information includes the configuration information of the first physical downlink control channel. In an optional implementation manner, the first physical downlink control channel is used to schedule a random access contention resolution message Msg4, that is, the indication information carried in the random access response message includes configuration information of a physical downlink control channel of the random access contention resolution message Msg4… S202: Send the first physical downlink control channel according to the configuration information of the first physical downlink control channel.”; also see fig 6, paragraph 343-364 for perspective of UE, “receiving, by the user equipment, the random access response message, and obtaining indication information carried in the random access response message, where the indication information includes the configuration information of the first physical downlink control channel. In an optional implementation manner, the first physical downlink control channel is used to schedule a random access contention resolution message Msg4, that is, the indication information carried in the random access response 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhang into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Zhang suggests the beneficial way of including into such random access response configuration information of a physical downlink control channel of the random access contention resolution message Msg4 to allow scheduling of a random access contention resolution message Msg4 (Zhang, paragraph 237, 348) in the analogous art of communication.

For claim 17
receive a random access preamble of a random access procedure from the wireless terminal through the transceiver; (Ericsson, section 2.1, section 2.2, fig 1, “Example of random access procedure with coverage enhancements”; eNB receives preamble from UE)
and transmit a random access response (RAR) of the random access procedure through the transceiver to the wireless terminal responsive to receiving the random access preamble, (Ericsson, section 2.1, section 2.2, fig 1, eNB transmits RAR to UE)
wherein the random access response includes an uplink (UL) grant for a Message 3 uplink communication of the random access procedure, (Ericsson, section 2.1, section 2.2, fig 1, RAR includes Msg3 grant; also see section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the UL grant includes: a time domain configuration associated with the Message 3 uplink communication, wherein the time domain configuration includes (a) a repetition factor that defines a number of repetitions across subframes for the Message 3 UL communication, (Ericsson, section 2.1, section 2.2, fig 1, Msg3 grant includes repetition factor; also see section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the random access response includes information defining at least one of a time or frequency location associated with the Message 3 uplink communication, (Ericsson, section 2.1, section 
wherein the processor is further configured to: receive of the Message 3 uplink communication through the transceiver based on the information defining the at least one of the time or the frequency location from the random access response, wherein information defining the at least one of the time or the frequency location defines at least one of a time or frequency location in a subframe for the Message 3 uplink communication. (Ericsson, section 2.1, section 2.2, fig 1, UE transmits Msg3 to eNB based on Msg3 grant and repetition factor; section 2.3, “The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
Ericsson doesn’t teach: or and (b) Transmission Time Interval (TTI) information for the Message 3 UL communication.
Hsu from the same or similar fields of endeavor teaches: or and (b) Transmission Time Interval (TTI) information for the Message 3 UL communication (Hsu, paragraph 59, “In this embodiment, the UL grant indicates the format of a message 3 by carrying information of frequency, TTI and modulation and coding scheme (MCS).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hsu into Ericsson, since Ericsson suggests a technique for communicating UL grant for Msg3, and Hsu suggests the beneficial way of including information such as frequency, TTI, MCS into such UL grant to indicate the format of such Msg3 (Hsu, paragraph 59) in the analogous art of communication.
Ericsson also doesn’t teach: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes at least one of: a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and 
Huawei from the same or similar fields of endeavor teaches: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes at least one of: a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband, or a frequency hopping configuration of the Message 3 uplink communication (Huawei, section 2.3, “In normal coverage scenario, the UL grant of Msg3 is carried in RAR. The current 20 bits UL grant in RAR is for Msg3 scheduling and includes the following fields [3]: - Hopping flag – 1 bit - Fixed size resource block assignment – 10 bits - Truncated modulation and coding scheme – 4 bits - TPC command for scheduled PUSCH – 3 bits - UL delay – 1 bit - CSI request – 1 bit. Hopping flag: 1 bit Hopping flag field can be used to switch on/off Msg3 hopping. Further, to indicate Msg3 hopping configuration, 2 bits can be considered for hopping indication. Resource allocation: If the narrowband of Msg3 transmission is implicitly determined by Tx-Rx frequency space or has the same narrowband of preamble transmission, no narrowband indication is needed. Otherwise, maximum 4 bits are needed to indicate the narrowband within 20MHz system bandwidth. For the resource indication within the narrowband, it is preferred that one PRB is used for Msg3 transmission to obtain PSD boosting gain. Therefore, 3 bits can be used to indicate the specific PRB allocation within the narrowband.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huawei into Ericsson and Hsu, since Ericsson suggests a technique for communicating UL grant for Msg3, and Huawei suggests the beneficial way of including into such UL grant information such as hopping flag, narrowband indication and resource 
Ericsson also doesn’t teach: and wherein the random access response further includes configuration information of a control channel for a Message 4 downlink communication.
Zhang from the same or similar fields of endeavor teaches: and wherein the random access response further includes configuration information of a control channel for a Message 4 downlink communication. (Zhang, fig 2, paragraph 232-253, “sending, by the base station device, the random access response message, and adding indication information to the random access response message, where the indication information includes the configuration information of the first physical downlink control channel. In an optional implementation manner, the first physical downlink control channel is used to schedule a random access contention resolution message Msg4, that is, the indication information carried in the random access response message includes configuration information of a physical downlink control channel of the random access contention resolution message Msg4… S202: Send the first physical downlink control channel according to the configuration information of the first physical downlink control channel.”; also see fig 6, paragraph 343-364 for perspective of UE, “receiving, by the user equipment, the random access response message, and obtaining indication information carried in the random access response message, where the indication information includes the configuration information of the first physical downlink control channel. In an optional implementation manner, the first physical downlink control channel is used to schedule a random access contention resolution message Msg4, that is, the indication information carried in the random access response message includes configuration information of a physical downlink control channel of the random access contention resolution message Msg4… S602: Receive the first physical downlink control channel according to the configuration information of the first physical downlink control channel.”; more details about configuration information in paragraph 190-192, “configuration information of the physical 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhang into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Zhang suggests the beneficial way of including into such random access response configuration information of a physical downlink control channel of the random access contention resolution message Msg4 to allow scheduling of a random access contention resolution message Msg4 (Zhang, paragraph 237, 348) in the analogous art of communication.

For claim 18. Ericsson, Hsu, Huawei and Zhang disclose all the limitations of claim 1, and Ericsson is not required to teach: wherein levels of repetition factors are offset with reference to a number of repetitions of another channel or signal, wherein an offset size is a function of a coverage enhancement level. (Ericsson, section 2.1, “There is one to one mapping between the used PRACH resource set and the PRACH repetition level. Multiple attempts are allowed for each PRACH repetition level. The number of attempts is configurable; the number of attempts per coverage level can be different.”; section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level. See Figure 1. The exact contents of Msg3 grant are up to RAN1 to decide… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”; repetition factor is derived from (offset with reference to) the used PRACH resource set and repetition level (PRACH is 

Claims 5-6, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, “Random access for Rel-13 low complexity and enhanced coverage UEs” in view of Hsu, US 2010/0322096 and Huawei, “Consideration on RACH procedure in coverage enhancement” and Zhang, US 2017/0245250 and further in view of Ericsson, “Random access procedure for low complexity and coverage enhanced UEs” (Ericsson 2)

For claim 5. Ericsson, Hsu, Huawei and Zhang disclose all the limitations of Claim 1 however Ericsson doesn’t teach: wherein the random access response further includes a timing advance command and a temporary identification for the wireless terminal, and wherein the UL grant is included between the timing advance command and the temporary identification for the wireless terminal.
Ericsson 2 from the same or similar fields of endeavor teaches: wherein the random access response further includes a timing advance command and a temporary identification for the wireless terminal, and wherein the UL grant is included between the timing advance command and the temporary identification for the wireless terminal. (Ericsson 2, section 2.1.1, section 2.1.2, fig 1, “The eNB transmits the random access response message on the DL-SCH in response to a detected random access preamble on PRACH. The message contains the index of the random access preamble sequences the network detected for which the response is valid, the timing correction calculated by the random access preamble receiver, a scheduling grant, and a temporary identity, TC-RNTI, used for further communication between the UE and the network.”; RAR message includes timing advance command in 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ericsson 2 into Ericsson, Hsu, Huawei and Zhang, since Ericsson suggests a technique for communicating RAR which includes UL grant, and Ericsson 2 suggests the beneficial way of including into such RAR other information such as timing advance command and Temporary C-RNTI and arrange the information where timing advance command is in Oct 1 and in first portion of Oct 2, UL grant is in second portion of Oct 2 and in Oct 3 and in Oct 4, and Temporary C-RNTI is in Oct 5 and in Oct 6 (Ericsson 2, section 2.1.1, section 2.1.2, fig 1) since such information and such arrangement are well-known and well-used in the art for RAR thus doing so would ease implementation and improve compatibility in the analogous art of communication.

For claim 6. Ericsson, Hsu, Huawei, Zhang and Ericsson 2 disclose all the limitations of Claim 5 and Ericsson 2 further teaches: wherein the random access response includes six octets, wherein the timing advance command is included in a portion of a first of the six octets and a portion of a second of the six octets, wherein the UL grant is included in a portion of the second of the six octets and in third and fourth octets of the six octets, and wherein the temporary identification for the wireless terminal is included in fifth and sixth octets of the six octets. (Ericsson 2, section 2.1.1, section 2.1.2, fig 1, “The eNB transmits the random access response message on the DL-SCH in response to a detected random access preamble on PRACH. The message contains the index of the random access preamble sequences the network detected for which the response is valid, the timing correction calculated by the random access preamble receiver, a scheduling grant, and a temporary identity, TC-RNTI, used for further communication between the UE and the network.”; RAR message includes timing advance command in 

For claim 12. Ericsson, Hsu, Huawei and Zhang disclose all the limitations of Claim 8 however Ericsson doesn’t teach: wherein the random access response further includes a timing advance command and a temporary identification for the wireless terminal, and wherein the UL grant is included between the timing advance command and the temporary identification for the wireless terminal.
Ericsson 2 from the same or similar fields of endeavor teaches: wherein the random access response further includes a timing advance command and a temporary identification for the wireless terminal, and wherein the UL grant is included between the timing advance command and the temporary identification for the wireless terminal. (Ericsson 2, section 2.1.1, section 2.1.2, fig 1, “The eNB transmits the random access response message on the DL-SCH in response to a detected random access preamble on PRACH. The message contains the index of the random access preamble sequences the network detected for which the response is valid, the timing correction calculated by the random access preamble receiver, a scheduling grant, and a temporary identity, TC-RNTI, used for further communication between the UE and the network.”; RAR message includes timing advance command in Oct 1 and in first portion of Oct 2, UL grant in second portion of Oct 2 and in Oct 3 and in Oct 4, Temporary C-RNTI in Oct 5 and in Oct 6)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ericsson 2 into Ericsson, Hsu, Huawei and Zhang, since Ericsson suggests a technique for communicating RAR which includes UL grant, and Ericsson 2 suggests the beneficial way of including into such RAR other information such as timing advance command and Temporary C-RNTI and arrange the information where timing advance command is in Oct 1 and in first portion of Oct 2, UL grant is in second portion of Oct 2 and in Oct 3 and in Oct 4, and 

For claim 13. Ericsson, Hsu, Huawei, Zhang and Ericsson 2 disclose all the limitations of Claim 12 and Ericsson 2 further teaches: wherein the random access response includes six octets, wherein the timing advance command is included in a portion of a first of the six octets and a portion of a second of the six octets, wherein the UL grant is included in a portion of the second of the six octets and in third and fourth octets of the six octets, and wherein the temporary identification for the wireless terminal is included in fifth and sixth octets of the six octets. (Ericsson 2, section 2.1.1, section 2.1.2, fig 1, “The eNB transmits the random access response message on the DL-SCH in response to a detected random access preamble on PRACH. The message contains the index of the random access preamble sequences the network detected for which the response is valid, the timing correction calculated by the random access preamble receiver, a scheduling grant, and a temporary identity, TC-RNTI, used for further communication between the UE and the network.”; RAR message includes timing advance command in Oct 1 and in first portion of Oct 2, UL grant in second portion of Oct 2 and in Oct 3 and in Oct 4, Temporary C-RNTI in Oct 5 and in Oct 6)

For claim 14. Ericsson, Hsu, Huawei and Zhang disclose all the limitations of Claim 8 however Ericsson doesn’t teach: wherein the random access response further includes at least one of a timing advance command, a temporary identification for the wireless terminal, or a modulation and coding scheme for the Message 3 uplink communication.
Ericsson 2 from the same or similar fields of endeavor teaches: wherein the random access response further includes at least one of a timing advance command, a temporary identification for the 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ericsson 2 into Ericsson, Hsu, Huawei and Zhang, since Ericsson suggests a technique for communicating RAR which includes UL grant, and Ericsson 2 suggests the beneficial way of including into such RAR other information such as timing advance command and Temporary C-RNTI and arrange the information where timing advance command is in Oct 1 and in first portion of Oct 2, UL grant is in second portion of Oct 2 and in Oct 3 and in Oct 4, and Temporary C-RNTI is in Oct 5 and in Oct 6 (Ericsson 2, section 2.1.1, section 2.1.2, fig 1) since such information and such arrangement are well-known and well-used in the art for RAR thus doing so would ease implementation and improve compatibility in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462